Dear Shareholder, On September 9, 2009, the board of trustees for EndowmentsSM voted to recommend that shareholders approve a merger of Endowments: Bond Portfolio with The Bond Fund of America.SM Please refer to the attached letter for details. [icon – attached file] If The Bond Fund of America's board approves the merger, you will receive a proxy statement in the mail later in the year. Please do not hesitate to call me at 310-996-6153 if you have any questions. Kind regards, Abbe Shapiro This document is not an offer to sell and is not soliciting an offer to buy any securities of the fund. Shareholders of the fund are encouraged to read the proxy statement when it becomes available because it contains important information regarding the proposed transaction.
